UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION Case No. 1:17-cv-515
Plaintiff,
Dlott, J.
Litkovitz, M.J.
VS.
R & L CARRIERS, INC., et al., ORDER
Defendants.

This matter is before the Court following an informal discovery conference held on June
13, 2019, regarding issues surrounding plaintiff's requests to video record and photograph the
R&L worksite by means of a drone, fixed cameras situated at specified locations within the R&L
facility, and a photographer stationed at a site inside the facility. For the reasons stated on the
record at the conference, the issues raised by the parties are resolved as follows:

1. Pursuant to Fed. R. Civ. P. 26(b)(1), plaintiff's request to operate a drone inside
defendants’ facility is denied due to the legitimate safety concerns raised by
defendants and the availability of reasonable alternatives for plaintiff to obtain the
information it seeks.

2. Plaintiff will instead obtain this information by placing cameras at specified locations
inside defendants’ facility. Plaintiff and defendants will collaborate to reach an
agreement on sites for the placement of these cameras which will achieve plaintiff s
goal of obtaining photographic and video documentation that is relevant to its claims,

while also accommodating defendants’ concerns about workplace safety.
3. In accordance with the federal rules, the scope of discovery in this matter, including
discovery obtained through video recordings and photographs, is limited to material
that is relevant to the claims and defenses in this lawsuit. See Fed. R. Civ. P. 26(b)(1)
(“Parties may obtain discovery regarding any nonprivileged matter that is relevant to
any party’s claim or defense and proportional to the needs of the case... .”). If
plaintiff seeks to use the material it obtains in this lawsuit for any purpose that goes
beyond the scope of the lawsuit, and there is authority for plaintiff's position that it
has the right to do so, then plaintiff is free to raise this issue with the Court in the
future and the Court will address plaintiff's position at that time.

IT IS SO ORDERED.

Date: G@ [139 en chan

 

Karen L. Litkovitz
United States Magistrate Judge
